MILLIKEN, Chief Justice.
The petitioner requests mandamus for copies of warrants, transcript of the evidence, closing arguments, instructions to the jury, judgment of his conviction and copies of three indictments, claiming that he “needs the records to support his allegations in pending litigation” without specifying what the litigation is. The respondent asserts that he has not been asked to supply any such records to the petitioner, that he has not refused to do so, and petitioner has not shown himself entitled to the extraordinary relief he now seeks.
The petition is too vague to justify the granting of the relief sought, Oakes v. Gentry, Judge, Ky., 380 S.W.2d 237, decided June 19, 1964, and the mandamus is therefore denied.